Citation Nr: 0412998	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of a bilateral hand disorder, 
to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from August 1970 to 
January 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Nashville, Tennessee, Regional Office (RO) that denied 
appellant's request to reopen a previously denied claim for 
service connection of a bilateral hand disorder because new 
and material evidence had not been received in support of the 
request.  In September 2000, the Board held that new and 
material evidence had not been submitted to reopen the claim.

The claim was reviewed by the United States Court of Appeals 
for Veterans Claims (Court) in May 2001.  The Board decision 
was vacated and the matter was remanded for further 
development and readjudication.  Appellant requested a 
hearing, one was held but was not properly recorded.  An 
additional hearing was held before the undersigned in 
November 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.15 9 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The instant appeal was pending before the United States Court 
of Appeals for Veterans Claims (Court) on the date of 
enactment of the VCAA.  By recent legal rulings, it seems 
that the VCAA does not apply to a claim that had been finally 
adjudicated by VA and was pending review by the Court on the 
date of enactment of the VCAA.  See e.g., VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, in this case the Court vacated the 
VA decision and remanded the case back to VA for additional 
development, specifically to apply the VCAA provisions to 
this claim. 

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is also now a requirement for VA to inform 
appellant to "give us all you've got" supporting the claim.  
See 38 C.F.R. § 3.159 (2002).  The VCAA also places a 
heightened requirement on VA to assist a claimant in 
obtaining evidence to substantiate his claim, unless no 
reasonable possibility exists that further evidence would aid 
in substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In another matter, the Board sent a letter to appellant in 
October 2001 inviting him to submit additional information or 
evidence directly to the Board, but advising him to enclose a 
waiver of jurisdiction with any such evidence to preclude the 
file being remanded back to RO for readjudication.  In 
response, appellant submitted several documents, but did not 
enclose a waiver of jurisdiction.  The Board accordingly does 
not have jurisdiction to adjudicate whether these new 
documents constitute new and material evidence.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to the issue of 
new and material evidence have been 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Appellant should be 
apprised of the definition of "new and 
material" evidence, of the evidence 
currently on file, and of the 
respective obligations of appellant and 
VA to obtain additional new and 
material evidence, if any.  Appellant 
should be advised to give VA any and 
all information in his possession that 
is not already on file.

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's request to reopen the claim 
for service connection of a bilateral 
hand disorder.  This review should 
encompass all evidence added to the 
record since the last final denial of 
service connection.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




